The CouRT
(Morsell, J., contra,)
was of opinion that the justice had jurisdiction; but that under the 7th amendment of the Constitution of the United States, which declares that “ in suits at common law,” “no fact tried by a jury shall be otherwise reexamined in any court of the United States, than according to the rules of the common law,” there cannot be a trial by jury in this Court of a cause which has been tried by jury before a justice of the peace. This cause has been tried by jury before the justice', and by the rules of the common law it cannot be reexamined by a jury in any other court; nor by the judges without a jury.
Cranch, C. J.,
And was of opinion that a writ of error, upon a bill of exceptions, will only lie to a court of record. The proceedings of Courts not of record, can, by the common law, only be brought up by certiorari, if brought up at all; and not by appeal.
Upon the question whether the justice had jurisdiction, Cranch, C. J., was of opinion that if the justice was such a judge of an inferior court of the United Stales, as is intended by the third article of the Constitution of the United States, the same article fixed the tenure of his office, and it could not be altered by an Act of Congress. And that if he was not such a judge, then the argument from the Constitution did not apply to his ease.